       Case 2:07-cr-00730-JAT Document 81 Filed 10/05/18 Page 1 of 1



 1   ELIZABETH A. STRANGE
     First Assistant United States Attorney
 2   District of Arizona
     VINCENT Q. KIRBY
 3   Assistant U.S. Attorney
     Arizona State Bar No. 006377
 4   Two Renaissance Square
     40 N. Central Ave., Suite 1800
 5   Phoenix, Arizona 85004
     Telephone: 602-514-7500
 6   Email: Vincent.Kirby@usdoj.gov
     Attorneys for Plaintiff
 7
 8                       IN THE UNITED STATES DISTRICT COURT
 9                             FOR THE DISTRICT OF ARIZONA
10
     United States of America,                              CR-07-00730-PHX-JAT
11
                          Plaintiff,                 GOVERNMENT’S RESPONSE TO
12                                                 DEFENDANT’S SECOND MOTION TO
              vs.                                   EARLY TERMINATE SUPERVISED
13                                                         RELEASE TERM
14   Kenneth Edward Hudgins,
15                        Defendant.
16         The government, having reviewed the supervising probation officer’s September
17   11, 2018 Memorandum, no longer objects to the early termination of the defendant’s
18   supervised release. However, that position is contingent on the defendant undergoing and
19   passing a maintenance polygraph as requested by the probation officer.
20         Respectfully submitted this 5th day of October 2018.
21                                                  ELIZABETH A. STRANGE
                                                    First Assistant United States Attorney
22                                                  District of Arizona
23                                                  S/Vincent Q. Kirby
                                                    VINCENT Q. KIRBY
24                                                  Assistant U.S. Attorney
25
26
27
28
